Citation Nr: 1501917	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide or chemical weapon exposure and as secondary to service-connected hypertension.

2.  Entitlement to service connection for skin cancer, including as due to herbicide or chemical weapon exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran provided testimony at an August 2009 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been reviewed and is associated with the claims file.

The Veteran's initial claim was for service connection for diabetes mellitus, type II, to include as due to herbicide or chemical weapon exposure.  In his October 2014 Informal Hearing Presentation, the Veteran claimed, for the first time, that his diabetes mellitus, type II is secondary to his service-connected hypertension.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Board has recharacterized the claim as entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide or chemical weapon exposure and as secondary to service-connected hypertension, as styled on the title page.

The Board remanded the claim in December 2009, January 2012, August 2013 and March 2014.  As discussed in more detail below, the Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additionally, the Virtual VA paperless claims processing system reveals medical records pertinent to the present appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide or chemical weapon exposure and as secondary to service-connected hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


	FINDINGS OF FACT	

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam War period; therefore, exposure to herbicides is not conceded.

2.  Skin cancer is not among the disabilities for which presumptive service connection for herbicide exposure is warranted.

3.  The Veteran was not exposed to chemical weapons during service.

4.  While a current disability of skin cancer is shown, this disorder was not present during service and did not develop as a result of any incident during service, to include exposure to herbicides or chemical weapons.  


CONCLUSION OF LAW

The criteria for service connection for skin cancer, to include as due to herbicide or chemical weapon exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements were met in this case by letters sent to the Veteran in April 2006 and February 2012 and the claim was subsequently readjudicated, most recently in August 2014.  See Mayfield, 444 F.3d at 1333.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained.  Pursuant to the Board's December 2009 remand, the Veteran's records from the Social Security Administration (SSA) were requested in December 2009.  A response from SSA indicated that such records for the Veteran do not exist.  38 C.F.R. § 3.159(c)(2).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran has not been afforded a VA examination with respect to his service connection claim for skin cancer, including as due to herbicide or chemical weapon exposure; however, a VA examination is not necessary.  As will be discussed further below, there is no probative lay or medical evidence suggesting that the Veteran's skin cancer may be associated with service, to include herbicide or chemical weapon exposure.  See McLendon v. Nicholson, 20 Vet App. 79 (2006). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection

The Veteran seeks entitlement to service connection for skin cancer as a result of exposure to herbicides agents and chemical weapons in service.  Specifically, the Veteran claims that while serving with the 339th Supply Company in Okinawa, he handled Agent Orange and other chemical weapons.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Pursuant to 38 C.F.R. § 3.303(b), a claimant for skin cancer may establish the second and third elements by demonstrating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and skin cancer becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Direct and presumptive service connection 

The Veteran is not entitled to service connection on a direct basis or on the presumptive basis of skin cancer manifesting within one year of service.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the nexus between alleged in-service herbicide and chemical weapons exposure and subsequent development of skin cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  

Although the Veteran claims that he was exposed to chemical weapons during service in Okinawa that caused his skin cancer, after appropriate development, no exposure to chemical weapons was corroborated.  See Response from US Army Medical Research Institute of Chemical Defense, April 2014 (USAMRICD does not possess records concerning service related exposures to chemical agents in Okinawa); see also Report of General Information, March 2013 (Department of the Army Surgeon General's Office does not have historical data dating back to the late 1960s).

The Veteran's service treatment records do not show treatment or a diagnosis of skin cancer.  Service treatment records reveal that in April 1969, the Veteran complained of a rash on his face, shoulders and back.  The impression was xeroderma (dry skin).   No further complaints, treatment or diagnoses of any skin issues were made during service.  Upon the Veteran's separation examination in July 1969, he reported no history of skin disease, tumors, growths, cysts or cancer.  Clinical evaluation of the Veteran's skin was normal with no abnormalities noted by the examining physician.   

The post-service medical evidence reveals a past surgical history involving "basal cell removed from face."  See Dr. J. H., Office Visit, January 2001.  The Veteran stated that his skin cancer occurred in January 1999 and was treated in January 2001.  See Veteran's Application for Compensation and/or Pension, February 2006.  There is no probative evidence linking the Veteran's skin cancer to his active service.  The earliest notation of treatment for skin cancer is shown more than 30 years after separation from service.  This passage of time is a factor for consideration when making a finding of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999). 



Service connection due to herbicide exposure

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  However, VA has specifically determined that skin cancer (of the melanoma, basal, and squamous cell type) is not associated with exposure to herbicide agent for purposes of the presumption.  See 72 Fed. Reg. 32,395 (June 12, 2007).  Thus, further consideration of the Veteran's assertions that that his skin cancer is due to Agent Orange or other herbicide exposure in Okinawa is not necessary. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As detailed above, direct service connection is not warranted.  As skin cancer is not a condition subject to presumptive service connection based on exposure to herbicide agents, presumptive service connection on the basis of herbicide agents is not warranted. 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for skin cancer, including as due to herbicide or chemical weapon exposure, is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for skin cancer, including as due to herbicide or chemical weapon exposure, is denied.

REMAND

In his October 2014 Informal Hearing Presentation, the Veteran claimed, for the first time, that his diabetes mellitus, type II is secondary to his service-connected hypertension.  In order to prevail under the theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's post-service medical records show that he has a current diagnosis of diabetes mellitus, type II and service connection is in effect for hypertension.  See Mount Vernon VA Medical Center (VAMC), Eye Clinic, January 2002.  

In October 2014, the Veteran submitted new evidence- medical literature on the connection between diabetes and hypertension.  The literature, written by a medical doctor, discusses the complex relationship between diabetes and hypertension and how hypertension accelerates the course of microvascular and macrovascular complications of diabetes and that hypertension often precedes diabetes mellitus, type II and vice versa.

As the Veteran has a current diagnosis of diabetes mellitus, type II, has been granted service connection for hypertension and has provided medical literature that indicates a complex relationship between diabetes mellitus, type II and hypertension, including aggravation of diabetes due to hypertension, a VA medical examination should be obtained to find the etiology of the Veteran's diabetes and whether it is secondary to his service-connected hypertension.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  

In addition, given the theory of secondary service connection raised by the Veteran, he should be sent a new letter notifying him of the information and evidence necessary to substantiate a claim of service connection for diabetes mellitus, type II secondary to his service-connected hypertension to comply with VA's duties of notification.  
  
The duty to assist requires the RO to make reasonable efforts to obtain relevant medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, Mount Vernon VAMC treatment records from May 2013 to the present should be obtained.  38 C.F.R. § 3.159(c).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice for the claim of diabetes mellitus, type II, secondary to service-connected hypertension.

2.  Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for any diabetes issues since service.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Mount Vernon VAMC from May 2013 to present.

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed diabetes mellitus, type II.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review. 

After physically examining the Veteran, the examiner should identify the most likely etiology of the Veteran's diabetes mellitus, type II.  Specifically:

(a) Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the currently diagnosed diabetes mellitus, type II is related to the Veteran's period of service.  

(b) Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the currently diagnosed diabetes mellitus, type II is proximately due to or the result of the Veteran's service-connected hypertension.  

(c)  Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the currently diagnosed diabetes mellitus, type II was aggravated (permanent worsening beyond normal progression) by the Veteran's service-connected hypertension.  The examiner should address whether any aggravation of the Veteran's the diabetes mellitus, type II is proximately due to or the result of his service-connected hypertension and not due to the natural progress of the disease.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of diabetes present (i.e., a baseline) before the onset of the aggravation.

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  In providing an opinion, the examiner should address the significance of the January 2002 Mount Vernon VAMC note that the Veteran was first diagnosed with diabetes mellitus four years prior; the Veteran's private doctor, J.S., noting an impression of "adult onset" diabetes in April 2002; and, the medical literature, referenced in the Veteran's October 2014 Informal Hearing Presentation that discusses the complex relationship between diabetes and hypertension, how hypertension accelerates the course of microvascular and macrovascular complications of diabetes and that hypertension often precedes diabetes mellitus, type II and vice versa.

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

4.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


